Exhibit 10.15

EXECUTION COPY

GEOSPATIAL MAPPING SYSTEMS, INC.

2007 STOCK OPTION PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

This OPTION AWARD AGREEMENT (“Agreement”) is dated effective December 1, 2007
(the “Grant Date”), and is between Geospatial Mapping Systems, Inc., a Delaware
corporation (the “Company”), and Linda Ward (the “Participant”).

1. Option Grant. In accordance with the terms of the Plan and subject to the
terms and conditions of this Agreement, the Company hereby grants to the
Participant an option to purchase all or any part of an aggregate of Three
Hundred Fifty Thousand (350,000) of the Company’s Shares (the “Option”). The
Participant may exercise this Option only after it has become vested in
accordance with the provisions of Section 4. This Option is a nonqualified
option that is not intended to meet the requirements of Code Section 422.

2. Exercise Price. The Exercise Price will be $0.50 per Share, which is no less
than the Fair Market Value of a Share on the Grant Date.

3. Payment of Exercise Price. At the time the Option is exercised, the
Participant must pay the Exercise Price to the Company in full either: (i) in
United States dollars, in cash or by check, bank draft, or money order payable
to the order of the Company; (ii) with Shares owned by the Participant with a
Fair Market Value equal to the Exercise Price being duly endorsed for transfer
to the Company free and clear of any encumbrance; (iii) through a simultaneous
exercise of the Participant’s Award and sale of the shares thereby acquired
pursuant to a brokerage arrangement approved in advance by the Committee to
assure its conformity with the terms and conditions of the Plan; (iv) any
combination of cash, check, Shares and/or, with the prior consent of the
Committee, which consent may be refused for any reason, vested Options meeting
the requirements of (i) through (iii) above; or (v) by any other means the
Committee determines to be consistent with the Plan’s purposes and applicable
law.

(a) Upon the Participant’s exercise of the Option, the Participant must satisfy
any withholding obligation by paying the amount of any required withholding tax
to the Company. If the Participant does not pay the amount of required
withholding to the Company, the Company will withhold from the Shares delivered
or from other amounts payable to the Participant, the minimum amount of funds
required to cover all applicable federal, state and local income and employment
taxes required to be withheld by the Company by reason of such exercise of the
Option.

(b) Shares used to satisfy the Exercise Price and/or any required withholding
tax (including Shares underlying surrendered Options) will be valued at then
Fair Market Value, determined according to the Plan, as of (i) the last day of
the calendar month ending on or immediately preceding the date of the
Participant’s exercise, or (ii) the end of the Company’s most recently concluded
Fiscal Year, whichever date produces the lower Fair Market Value figure.

(c) The Company will issue no Shares pursuant to the Option before the
Participant has: (i) paid the Exercise Price, and any withholding obligation, in
full; (ii) executed any applicable Shareholder Agreement; and (iii) satisfied
all conditions and/or restrictions applicable to the Options or Shares.



--------------------------------------------------------------------------------

4. Term, Vesting and Exercise of the Option.

(a) The Option will expire on the tenth anniversary of the Grant Date (the
“Expiration Date”).

(b) One Third of the Options shall vest at time of grant one third will become
exercisable 12 months from the Grant Date and one third shall vest 24 months
from the Grant Date.

(c) After the Option has vested, and while it is exercisable, the Participant
may exercise the Option in whole or in part by signed written notice to the
Company indicating the number of Shares being purchased. An Option must be
exercised as to a whole number of Shares.

5. Termination of Service. After termination of Service, the Participant’s right
to exercise the Option will be subject to the following rules:

(a) Unvested Option Forfeited. The Participant will forfeit the Option to the
extent that it was not vested and exercisable on the date his or her Service
terminated, regardless of the reason for such termination.

(b) Disability or Death. If the Participant’s Service terminates as a result of
Disability or death, the Participant (or in the case of his or her death, the
Participant’s estate) may exercise the Option to the extent that it was vested
and exercisable on the date of such termination of Service within the six-month
period following such termination of Service.

(d) Other Termination of Service. If the Participant’s Service terminates for
any reason other than Cause, Disability or death, the Participant may exercise
the Option to the extent that it was vested and exercisable on the date of such
termination of Service within the sixty-day period following such termination of
Service.

(e) In no event may the Option be exercised after the Expiration Date.

6. Termination of Service for Cause. Notwithstanding anything in this Agreement
to the contrary, if the Participant has been terminated from Service for Cause,
the Participant will forfeit his or her right to exercise the Option, whether or
not it has already vested and become exercisable.

7. Confidentiality, Competition, and Nonsolicitation. Participant has entered
into an Agreement Not-To-Compete dated December 1, 2007.

8. Transferability of Option and Shares Acquired Upon Exercise of Option. The
Participant may not sell, transfer, pledge, assign or otherwise alienate or
hypothecate the Option, other than by will or by the laws of descent and
distribution. The Company will not be

 

- 2 -



--------------------------------------------------------------------------------

required (i) to transfer on its books any Options or Shares that have been sold
or transferred, or (ii) to treat as owner of such Options or Shares, to accord
the right to vote as such owner or to pay dividends, if any, to any transferee
to whom such Options or Shares have been transferred, in violation of the Plan,
this Agreement, or any shareholders agreement.

(a) During the Participant’s lifetime, only the Participant or his or her
guardian or legal representative may exercise the Option. The Board may, in its
discretion, require a guardian or legal representative to supply it with the
evidence the Board reasonably deems necessary to establish the authority of the
guardian or legal representative to exercise the Option on behalf of the
Participant or transferee, as the case may be.

(b) Prior to the consummation of a Public Offering, in no event may a
Participant sell, transfer or otherwise dispose of an Owned Share without the
Board’s advanced written approval.

9. Securities Law Requirements.

(a) If at any time the Board determines that exercising the Option or issuing
Shares would violate applicable securities laws, the Option will not be
exercisable, and the Company will not be required to issue Shares. The Board may
declare any provision of this Agreement or action of its own null and void, if
it determines the provision or action fails to comply with the short-swing
trading rules. As a condition to exercise, the Company may require the
Participant to make written representations it deems necessary or desirable to
comply with applicable securities laws.

(b) No Person who acquires Shares under this Agreement may sell the Shares,
unless they make the offer and sale pursuant to an effective registration
statement under the Securities Exchange Act, which is current and includes the
Shares to be sold, or an exemption from the registration requirements of that
Act.

10. No Obligation to Exercise Option. Neither the Participant nor his or her
transferee is or will be obligated by the grant of the Option to exercise it.

11. No Limitation on Rights of the Company. The grant of the Option does not and
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

12. Plan and Agreement Not a Contract of Employment or Service. Neither the Plan
nor this Agreement is a contract of employment or Service, and no terms of the
Participant’s employment or Service will be affected in any way by the Plan,
this Agreement or related instruments, except to the extent specifically
expressed therein. Neither the Plan nor this Agreement will be construed as
conferring any legal rights on the Participant to continue to be employed or
remain in Service with any Company Party, nor will it interfere with the
Company’s or any Company Party’s right to discharge the Participant or to deal
with him or her regardless of the existence of the Plan, this Agreement or the
Option.

 

- 3 -



--------------------------------------------------------------------------------

13. Participant to Have No Rights as a Shareholder. Before the date as of which
he or she is recorded on the books of the Company as the holder of any Shares
underlying the Option, the Participant will have no rights as a shareholder with
respect to those Shares.

14. Notice. Any notice or other communication required or permitted under this
Agreement must be in writing and must be delivered personally, sent by
certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to Geospatial Mapping Systems, Inc. [INSERT
ADDRESS]. Notice to the Participant should be sent to the address set forth on
the signature page below. Either party may change the Person and/or address to
whom the other party must give notice under this Section by giving such other
party written notice of such change, in accordance with the procedures described
above.

15. Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business of the Company, or a merger, consolidation, or otherwise.

16. Governing Law. To the extent not preempted by federal law, this Agreement
will be construed and enforced in accordance with, and governed by, the laws of
the State of Delaware, without giving effect to its conflicts of laws principles
that would require the application of the law of any other jurisdiction;
provided, however, that in the event the Company’s state of incorporation shall
be changed, then the law of the new state of incorporation shall govern.

17. Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement. If the terms of
this Agreement conflict with the terms of the Plan document, the Plan document
will control.

18. Amendment of the Agreement. The Company and the Participant may amend this
Agreement only by a written instrument signed by both parties.

19. Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

[signature page follows]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

GEOSPATIAL MAPPING SYSTEMS, INC.        

 

        (Participant’s Signature) By:  

 

      Its:  

 

    Participant’s Name and Address for notices        

 

       

 

       

 

 

- 5 -



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

The undersigned holder of an option to purchase shares of Geospatial Mapping
Systems, Inc. pursuant to a Stock Option Award Agreement under the Geospatial
Mapping Systems, Inc. 2007 Stock Option Plan, effective [                    ],
2007, hereby exercises his/her Option to purchase                      of such
shares, at the Option price of $    .     per share, in accordance with the
terms and conditions of such Option Award Agreement.

I hereby agree to be bound by all of the provisions of, and to execute any
applicable Shareholder Agreement or related document required by the Company.

 

Date of Exercise

 

 

 

Signature of Person Exercising Option

Please type or print legibly your name, as you want it to appear on your stock
certificate, your address and your social security number in the space provided
below.

 

Name:  

 

Address:  

 

 

(Street)

 

(City)   (State)   (Zip Code)    

Social Security Number:  

 